ON appellant’s motion for rehearing.
WOODLEY, Judge.
The trial court erred in his instructions to the jury concerning the testimony of the accomplice witness. This charge reads:
“I instruct you that the witness J. W. Whitton is an accomplice.
“Now, you are instructed that you cannot convict the defendant upon the testimony of said J. W. Whitton alone, unless *618you first believe that his testimony is true, and connects the defendant with the offense charged, and then you cannot convict the defendant upon said testimony unless you further believe that there is other testimony in the case, corroborative of the testimony of said J. W. Whitton tending to connect the defendant with the offense charged; and the corroboration is not sufficient if it merely shows the commission of the offense charged.”
This form of instruction has been repeatedly and consistently held to be erroneous, and its giving has resulted in the reversal of many cases. Vices in the charge are apparent and are discussed in the cases cited. See Lightfoot v. State, 128 Tex. Cr. R. 281, 80 S.W. 2d 984, Quinn v. State, 186 Tex. Cr. R. 131, 123 S.W. 2d 890, Green v. State, 155 Tex. Cr. R. 43, 231 S.W. 2d 433, Schlesinger v. State, 121 Tex. Cr. R. 517, 50 S.W. 2d 319, Sealey v. State, 120 Tex. Cr. R. 260, 47 S.W. 2d 295, Spears v. State, 102 Tex. Cr. R. 86, 277 S.W. 142, Anderson v. State, 95 Tex. Cr. R. 386, 254 S.W. 986, Baggett v. State, 65 Tex. Cr. Rep. 425, 144 S.W. 1136. In Lightfoot v. State we said:
“We have written so often and so many times on the error of a charge like this that it would seem as if we might be relieved from the necessity of writing further. In Schlesinger v. State, 121 Tex. Cr. R. 517, 50 S.W. (2d) 319, we held an identical charge like this erroneous. In the Spears case, 102 Tex. Cr. R. 86, 277 S. W. 142, we called attention at length to defects in a similar charge. It would seem unnecessary to comment upon the defective character of a charge which told the jury they might convict upon the testimony of the accomplices if it ‘tended to connect the defendant with the offense.’ No man can be convicted upon testimony which merely connects him with an offense. There must be testimony before the jury which, if believed, makes him guilty beyond a reasonable doubt of the commission of the offense.***
“To tell the jury that they cannot convict upon the testimony of the accomplices ‘alone,’ as in the instant case, and then immediately proceed to say unless you believe there is other evidence corroborative of the accomplices tending to connect the accused, etc., is a direct contradiction of terms and must be confusing to the jury. We have so often said that the word ‘alone’ has no business in such a charge, that it seems needless to repeat it. We went over the same ground in Stovall v. State, 104 Tex. Cr. R. 210, 283 S.W. 850, Stanfield v. State, 84 Tex. *619Cr. R. 437, 208 S.W. 532, and Anderson v. State, 95 Tex. Cr. R. 346, 254 S.W. 986”
The objections and exceptions to the charge on the accomplice testimony are quite involved and on original hearing were found insufficient and inadequate to direct the trial court’s attention to the claimed error.
The charge being in a form so consistently and so often condemned by this court, we have now reached the conclusion that the. exceptions are sufficient to present the error and that a reversal should be ordered.
Proof of joint ownership in C. L. Vann and his father was sufficient to sustain the allegations of ownership in C. L. Vann alone. See Branch P.C., p. 1318, Sec. 2440; Clark v. State, 26 Tex. App. 486, 9 S.W. 767; Whorton v. State, 68 Tex. Cr. R. 187, 151 S.W. 300.
In view of another trial we express the conclusion that, if the evidence be the same, the trial court should instruct the jury to acquit appellant if they believe or have a reasonable doubt thereof that the animal belonged to Tom Vann alone, and a similar charge to acquit if J. W. Whitton alone took and killed the animal without the aid, assistance, or encouragement of appellant.
Appellant’s motion for rehearing is granted, the order of affirmance set aside, and the judgment is now reversed and the cause remanded.
Opinion approved by the Court.